                                                                                                         FILED
                                                                                                2019 Aug-14 AM 09:02
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

TAMMY FAYE CASTLEMAN,                         }
                                              }
       Plaintiff,                             }
                                              }
v.                                            }       Civil Action No.: 4:18-CV-00498-RDP
                                              }
NANCY A. BERRYHILL,                           }
Acting Commissioner of                        }
Social Security,                              }
                                              }
       Defendant.                             }


                                 MEMORANDUM DECISION

       Plaintiff Tammy Faye Castleman (“Plaintiff”) brings this action pursuant to Section 205(g)

of the Social Security Act (“the Act”) seeking review of the decision by the Commissioner of the

Social Security Administration (the “Commissioner”) denying her application for disability and

disability insurance benefits (“DIB”). See 42 U.S.C. § 405(g). Based on the court’s review of the

record and the briefs submitted by the parties, the court finds that the decision of the Commissioner

is due to be affirmed.

I.     Proceedings Below

       Plaintiff applied for a period of disability and DIB on December 17, 2014, alleging

disability commencing September 3, 2013 due to type II diabetes, neuropathy, rheumatoid arthritis,

kidney dysfunction, back surgery, neck surgery, mental confusion, memory loss, lack of sleep, and

anemia. (R. 61, 74, 80, 203). Plaintiff’s application was initially denied on January 30, 2015. (R.

72-73). On April 3, 2015, she requested a hearing before an Administrative Law Judge (“ALJ”).

(R. 100). The hearing was held on January 31, 2017; thereafter, an unfavorable decision was issued

on March 22, 2017. (R. 11-32, 37-59). The Appeals Council denied Plaintiff’s request for review
of the ALJ’s decision on January 26, 2018. (R. 1-4). Because the denial of review by the Appeals

Council constitutes the final act of the Commissioner, the case is now ripe for this court’s review

pursuant to 42 U.S.C. § 405(g).

II.    Facts

       Plaintiff was born on August 2, 1960 and was 56 years old at the time of the ALJ’s decision.

(R. 11, 41). Plaintiff has some college education and previously worked as an apartment assistant

manager, bookkeeper, and accounting technician. (R. 41, 56). She alleges disability due to type II

diabetes, neuropathy, rheumatoid arthritis, kidney dysfunction, back surgery, neck surgery, mental

confusion, memory loss, lack of sleep, and anemia, commencing September 3, 2013. (R. 203). The

date she was last insured for disability benefits, or her date last insured (“DLI”), was December

31, 2014. (R. 16, 174).

       On May 17, 2012, Plaintiff saw her primary care physician, Dr. Rupen Joshi, for a physical

exam. (R. 429-35). He diagnosed her with the following conditions: degeneration of the

intervertebral disc; essential hypertension; diabetes mellitus without mention of complication;

abnormal weight gain; heartburn; pain in joint; and allergic rhinitis, cause unspecified. (Id.). On

May 31, 2012, Dr. Joseph Christian Scales, a radiologist, performed a radiologic examination of

Plaintiff’s thoracic spine, finding her disc spaces to be degenerated at several levels with anterior

osteophytes (bone spurs) present; Dr. Scales’s overall impression was “[n]o acute findings in the

thoracic spine. Multilevel degenerative disc disease.” (R. 480). Dr. Scales also conducted a

radiologic examination of Plaintiff’s cervical spine, finding anterior cervical fusion from C3 to C5,

degenerative disc disease at C5 to C6, moderate left foraminal encroachment at C5 to C6, and right

foraminal narrowing at C6 to C7. (R. 481). Overall, Dr. Scales noted “[n]o acute findings in the




                                                 2
cervical spine. Degenerative change at C5-C6 and C6-C7.” (Id.) The radiological examination of

Plaintiff’s lumbosacral spine was unremarkable. (R. 482).

         On September 27, 2012, Plaintiff saw Dr. Joshi with severe pain in the mid to lower back,

neck, and left shoulder. (R. 420). Plaintiff reported being in a car wreck the previous week, where

she was hit from behind by another car. (R. 420). Plaintiff’s extremities exhibited no edema. (R.

420). Dr. Joshi also noted mild tenderness in the spine. (R. 420). On that same date, Dr. Thomas

Charles Bell, a radiologist, recorded the results of a radiologic examination of the spine as

“[m]odest degenerative disease,” noting “moderate degenerative facet changes” and “modest

osteophytosis of the vertebral bodies.” (R. 478).

         On October 11, 2012, Plaintiff saw Dr. Joshi with back pain. (R. 416). Dr. Joshi diagnosed

a sprain and strain of her sacrum, degeneration of intervertebral disc, diabetes mellitus without

mention of complication, and hypertension. (R. 417).

         On November 6, 2012, Plaintiff checked into the emergency room complaining of back

pain. (R. 259-60). Dr. Russell Simpson diagnosed her with acute lumbar myofascial strain and

chronic low back pain, then prescribed her methocarbamol and Medrol upon discharge. (Id.). The

next day, November 7, she called Dr. Joshi’s office, reporting that she was not able to walk without

severe pain and that the pain pills and muscle relaxers were not helping her. (R. 452). Dr. Joshi

agreed    to   refill   her   muscle   relaxers   and   recommended     physical   therapy.   (Id.).




                                                    3
         On December 12, 2012, Plaintiff saw Dr. Joshi with pain in her toes and lower back. (R.

413). Dr. Joshi treated an ingrown toenail on Plaintiff’s left toe. (R. 415). He also diagnosed

onychia1 and paronychia2 of her toe and prescribed Lamisil. (Id.).

         On March 13, 2013, Plaintiff saw Dr. Joshi, describing pain in her neck and back, as well

as numbness in her hands from sleeping on her side. (R. 410). Dr. Joshi prescribed Robaxin for

the degeneration of her intervertebral disc. (R. 412).

         On April 26, 2013, Dr. Larry Parker, an orthopedist, reported Plaintiff had intractable lower

back pain and radiculitis. (R. 254-55). On April 29, 2013, Dr. Parker performed a microlumbar

discectomy on Plaintiff’s left L5-S1 vertebral segment, citing her history of back pain with

radiation to the left lower extremity. (R. 252). Plaintiff saw Dr. Parker again on May 7, 2013 for a

post-surgery visit; Dr. Parker noted that Plaintiff had “not been very active and I have informed

her of the importance of her activity and getting back to a normal daily activity level.” (R. 269).

         On May 26, 2013, Plaintiff was admitted to the hospital, reporting persistent nausea,

vomiting, and diarrhea, as well as abdominal pain. (R. 243, 245). Although flat view imaging

initially showed a possible small-bowel obstruction (R. 250), the follow-up helical CT images of

Plaintiff’s abdomen presented normal results. (R. 248). On May 27, an abdominal ultrasound

revealed suspected fatty infiltration of the liver; there was no indication of hydroureter or

hydronephrosis in her kidneys. (R. 247). Upon her discharge on May 28, attending physician Dr.

Devi P. Misra diagnosed Plaintiff with acute gastroenteritis (most likely viral type), hypokalemia

(corrected), hypomagnesemia (corrected), and fever. (R. 243).


1
 Onychia is the inflammation of the matrix of a nail often leading to suppuration and loss of the nail. "Onychia."
Merriam-Webster Online Medical Dictionary. 2019. https://www.merriam-webster.com/medical/onychia (29 July
2019).
2
 Paronychia is the inflammation of the tissues adjacent to the nail of a finger or toe usually accompanied by infection
and pus formation. "Paronychia." Merriam-Webster Online Dictionary. 2019. https://www.merriam-
webster.com/dictionary/paronychia (29 July 2019).

                                                          4
       On June 18, 2013, Plaintiff saw Dr. Joshi in follow up to her hospital visit. (R. 407).

Plaintiff reported swelling in her right leg since being discharged from the hospital. (R. 407). Dr.

Joshi conducted ultrasound imaging on Plaintiff’s right leg; he ruled out deep vein thrombosis and

advised exercise and a low-salt diet. (R. 408, 477).

       On December 4, 2013, Plaintiff followed up with Dr. Joshi. (R. 401). He reported that

Plaintiff had lost weight after exercising and changing her diet. (R. 402). Her extremities exhibited

no edema. (R. 403).

       On February 4, 2014, Plaintiff saw Dr. Larry M. Parker to review her progress following

her April 2013 microdiscectomy surgery. (R. 266). Dr. Parker reported that she had no leg pain

and her back pain was moderate. (Id.). He also noted that physical therapy had helped. (Id.). She

had lost weight and was doing well overall. (Id.). She exhibited 5+/5 motor strength and no sensory

deficits in the lower extremities, and a good range of motion in the hips, knees, and ankles. (Id.).

       On March 3, 2014, Plaintiff visited Dr. Dale Culpepper at SportsMed Orthopaedic Surgery

and Spine Center. (R. 299). Dr. Culpepper recommended surgery for a recurrent ganglion cyst in

her left wrist. (R. 299-300). On March 21, 2014, Plaintiff had the ganglion cyst excised. (R. 309-

10). On April 1, 2014 and May 21, 2014, Dr. Culpepper reported that Plaintiff was doing well and

had good movement of the wrist and fingers following the surgery. (R. 297, 303).

       On March 11, 2014, Plaintiff visited Dr. Joshi for left foot pain. A diabetic foot exam

revealed a normal inspection, normal circulation, and normal monofilament. (R. 400). Plaintiff

exhibited no edema in her extremities. (R. 400). In his treatment plan, Dr. Joshi continued Plaintiff

on Metformin HCl tablets for her diabetes mellitus and encouraged her to exercise and have a

diabetic eye exam performed annually. (R. 400). In addition to prescribing Robaxin, Ultram, and




                                                 5
Mobic for the degeneration of her intervertebral disc, Dr. Joshi notes that Plaintiff was receiving

physical therapy for this issue. (R. 400-01).

       On July 15, 2014, Dr. Scott C. Hitchcock, a neurologist, conducted a nerve conduction

study and limited electromyography on Plaintiff. (R. 495, 516). Dr. Hitchcock found that the

“electrodiagnostic study reveals no evidence of peripheral neuropathy. A small fiber neuropathy

can cause paresthesias and lack of temperature discrimination as she is experiencing. She may

have a diabetic small fiber neuropathy, which can happen even with borderline diabetes.

Autonomic dysfunction may occur as well.” (R. 487). An evaluation of the left sural anti-sensory

nerve showed prolonged distal peak latency and decreased conduction velocity. (R. 487). The

evaluation indicated that all remaining nerves were within the normal limits. (Id.).

       On September 2, 2014, Plaintiff saw Dr. Michael Quadrini, a nephrologist, for evaluation

of her renal insufficiency. (R. 312). She had trace edema in her lower extremities, primarily in the

feet and toes, but her sensation was intact, muscle tone was intact, and her gait appeared steady.

(R. 314). Her creatinine level was 1.4, but Dr. Quadrini did not know her baseline creatinine level.

(R. 314). Dr. Quadrini diagnosed acute kidney injury, but did not rule out chronic kidney disease.

(R. 314, 485).

       On September 15, 2014, Plaintiff saw Dr. Joshi for neuropathy and numbness in her legs.

(R. 390). Plaintiff reported difficulty at work because the job required her to stand and walk all

day. (R. 390). She exhibited no edema. (R. 390). A diabetic foot exam revealed reduced

monofilament sensation but normal circulation. (R. 392).

       On October 2, 2014, Plaintiff saw Dr. Hitchcock complaining of paresthesia. (R. 513). Dr.

Hitchcock identified small fiber neuropathy, based on a biopsy (R. 515), a urine test, and ruling




                                                 6
out autoimmune diseases, vitamin deficiencies, celiac disease, and Fabry’s disease. (Id.). The only

abnormality he found was elevated creatinine, for which Plaintiff was seeing a nephrologist. (Id.).

       On October 22, 2014, Plaintiff saw Dr. Kun Chen, a rheumatologist, to evaluate her joint

pain and neuropathy. (R. 370). Dr. Chen reported no synovitis in her fingers, knees, or ankles. (R.

371). Dr. Chen stated he did not see “significant evidence of inflammatory arthritis or a connective

tissue disease.” (R. 371).

       On November 11, 2014, Plaintiff followed up with Dr. Quadrini. (R. 319). Her creatinine

level was 1.5. (R. 316). Dr. Quadrini reported that “while this may represent AKI [acute kidney

injury], I am more suspicious that this is from developing CKD [chronic kidney disease], as she

has numerous risk factors for the development of CKD[.]” (R. 316). Her ultrasound was

unremarkable. (R. 316). Her hemoglobin level was 11.2; Dr. Quadrini noted that he would recheck

that and would consider IV iron therapy if needed. (R. 316). Plaintiff exhibited trace edema in the

lower extremities, intact sensation, intact muscle tone in all extremities, and steady gait. (R. 318).

Plaintiff received iron infusions in November and December 2014. (R. 319-27).

       On November 18, 2014, Plaintiff visited Dr. Chen for her hand and feet pain. (R. 365). Dr.

Chen noted that a neurologist had previously done neuropathy tests, which had come back

negative. (R. 365). Antinuclear antibody screening and ANA tests also came back negative. (R.

365). An X-ray did not show any evidence of osteoarthritis or erosive changes. (R. 365). Plaintiff

exhibited trouble opening and closing her hands, and even light touch of the finger joints produced

severe pain. (R. 365). However, she exhibited no synovitis in her hands, wrists, elbows, or knees.

(R. 365). Dr. Chen wrote that the etiology of Plaintiff’s hand pain was unclear. (R. 365).




                                                  7
       On December 9, 2014, Plaintiff returned to see Dr. Chen. (R. 358). She still had pain in her

forearms and hands, but Dr. Chen observed no synovitis. (R. 358). Lab tests indicated possible

rheumatoid arthritis. (R. 358). Plaintiff reported 50% improvement with prednisone. (R. 358).

       On December 18, 2014, Plaintiff saw Dr. Joshi again, complaining about chronic pain in

her hands, feet, arms, and lower back. (R. 387). She exhibited no edema. (R. 387). A diabetic foot

exam revealed reduced monofilament sensation but normal circulation. (R. 387).

       On January 16, 2015, Plaintiff saw Dr. Chen to be evaluated for joint pain. (R. 533). He

prescribed prednisone. (R. 533). On February 7, 2015, Plaintiff, reportedly in a wheelchair and

crying from pain, followed up with Dr. Chen. (R. 532). Dr. Chen took her off prednisone because

of elevated blood sugar. (Id.) He noted some puffiness in the joints of her hands, tenderness in her

hands and wrists, and swelling and warmness of her right ankle. (Id.). Overall, Dr. Chen suspected

underlying inflammatory arthritis, very likely rheumatoid arthritis. (Id.).

       At the request of the Social Security Administration, Plaintiff saw Dr. Sherry A. Lewis on

February 19, 2015 for a consultative examination regarding Plaintiff’s alleged neuropathy,

rheumatoid arthritis, and diabetes. (R. 535). Dr. Lewis reported that Plaintiff did not use any form

of assistance device and walked with a normal appearing gait. (R. 537). Plaintiff had tenderness in

her wrists, a decreased range of motion, but no other abnormalities. (R. 538). Dr. Lewis reported

her other joints as “nontender” and noted “an absence of swelling, deformity, or temperature

abnormalities in any of her [other] joints”; full range of motion in all other joints, without clicks,

popping, or crepitus; and 5+/5+ muscle strength in all major muscle groups. (Id.). Dr. Lewis also

reported that Plaintiff’s hand joints “are tender without deformity. [She] protests that it hurts all of

the small joints of her hands with even minimal contact, almost before you can reach for her hands.

Without contact from me, when she is asked to open and close in a setting not directly focused on



                                                   8
her hands, this lady has a full range of motion of all of the joints of her hand.” (Id.). Dr. Lewis

reported that Plaintiff had the ability to make and release a fist, has 5+/5+ grip strength in each

hand, and has normal dexterity. (Id.). Dr. Lewis noted Plaintiff’s back was without deformity,

normally aligned, not tender, and had a normal range of motion. (R. 539). Dr. Lewis reported,

“Embellishment is a possibility in this lady.” (Id.). In Dr. Lewis’s professional opinion, Plaintiff

was able to perform activities of work in spite of her impairments. (Id.) Those activities include

sitting, walking, lifting, carrying, handling objects, hearing, speaking, and traveling. (Id.).

       On November 30, 2015, Dr. Joshi filled out a medical questionnaire regarding Plaintiff’s

impairments. (R. 549-52). The pre-printed questionnaire asks a variety of questions about

Plaintiff’s abilities and impairments, with spaces for checkbox, circling, and fill-in-the-blank

responses. (Id.). Dr. Joshi reported seeing Plaintiff every three months. (R. 549). He identified the

following diagnoses: diabetes mellitus, polyneuropathy, hypertension, chronic kidney disease,

fibromyalgia, and degenerative disc disease. (R. 549). In another series of checkboxes, Dr. Joshi

reported the following symptoms: fatigue; excessive thirst; swelling; sensitivity to light, heat, or

cold; general malaise; kidney problems; psychological problem; nausea/vomiting; extremity pain

and numbness; frequency of urination; sweating; headaches; and dizziness/loss of balance. (R.

549). He checked yes when asked if Plaintiff’s impairments have lasted or can be expected to last

at least twelve months. (Id.). He selected yes when asked whether emotional factors contribute to

the severity of the patient’s symptoms and functional limitations. (Id.). He selected “anxiety” when

asked to identify any psychological conditions affecting the Plaintiff’s physical condition. (Id.).

Dr. Joshi wrote that Plaintiff can walk less than one city block without rest or severe pain. (R.

550). He circled that Plaintiff can only sit for two hours before needing to get up. (Id.). He circled

that Plaintiff can only stand for 15 minutes at a time. (Id.). He answered no when asked whether



                                                  9
Plaintiff needs a job that permits shifting positions at will from sitting, standing, or walking. (Id.).

He answered yes when asked whether Plaintiff needs to include periods of walking around during

an eight-hour work day. (Id.). Dr. Joshi noted that Plaintiff will sometimes need to take

unscheduled breaks during a work day. (Id.). He checked yes when asked if Plaintiff needed her

legs to be elevated with prolonged sitting and stated that her legs would need to be elevated at all

times if she had a sedentary job. (Id.).

       Dr. Joshi also answered questions about what activities Plaintiff can perform, how much

weight she can lift, and how frequently she can lift it. (R. 551). He checked that Plaintiff is likely

to be “off task” 25% of the time or more because of symptoms interfering with attention and

concentration. (Id.). Dr. Joshi checked that Plaintiff would be capable of low stress work and that

Plaintiff’s impairments would be likely to produce “good days” and “bad days.” (Id.). He estimated

that Plaintiff would likely be absent more than four days per month at a full-time job because of

her impairments. (R. 551-52). He checked yes when asked whether Plaintiff’s impairments were

reasonably consistent with the symptoms and functional limitations described in this evaluation.

(R. 552). A portion of Dr. Joshi’s handwriting is illegible, but he appears to have written that

Plaintiff “has neuropathy for both feet & legs + fibromyalgia. She has [sic] seen by several

consultants…Has degenerative disc LA-5 + T-spine + central spine.” (Id.).

III.   ALJ’s Decision

       Disability under the Act is determined under a five-step test. 20 C.F.R. § 404.1520. First,

the ALJ must determine whether the claimant is engaging in substantial gainful activity. 20 C.F.R.

§ 404.1520(a)(4)(i). “Substantial work activity” is work activity that involves doing significant

physical or mental activities. 20 C.F.R. § 404.1572(a). “Gainful work activity” is work that is done

for pay or profit. 20 C.F.R. § 404.1572(b). If the ALJ finds that the claimant engages in substantial



                                                  10
gainful activity, then the claimant cannot claim disability. 20 C.F.R. § 404.1520(b). Second, the

ALJ must determine whether the claimant has a medically determinable impairment or a

combination of medical impairments that significantly limits the claimant’s ability to perform

basic work activities. 20 C.F.R. § 404.1520(a)(4)(ii). Absent such impairment, the claimant may

not claim disability. Id. Third, the ALJ must determine whether the claimant’s impairment meets

or medically equals the criteria of an impairment listed in 20 C.F.R. § 404, Subpart P, Appendix

1. See 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If such criteria are met, the claimant is

declared disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

       If the claimant does not fulfill the requirements necessary to be declared disabled under the

third step, the ALJ may still find disability under the next two steps of the analysis. The ALJ must

first determine the claimant’s residual functional capacity (“RFC”), which refers to the claimant’s

ability to work despite her impairments. 20 C.F.R. § 404.1520(e). In the fourth step, the ALJ

determines whether the claimant has the RFC to perform past relevant work. 20 C.F.R. §

404.1520(a)(4)(iv). If the claimant is determined to be capable of performing past relevant work,

then the claimant is deemed not disabled. Id. If the ALJ finds the claimant unable to perform past

relevant work, then the analysis proceeds to the fifth and final step. 20 C.F.R. § 404.1520(a)(4)(v).

In the last part of the analysis, the ALJ must determine whether the claimant is able to perform any

other work commensurate with her RFC, age, education, and work experience. 20 C.F.R. §

404.1520(g). Here, the burden of proof shifts from the claimant to the ALJ to prove the existence,

in significant numbers, of jobs in the national economy that the claimant can do given her RFC,

age, education, and work experience. 20 C.F.R. §§ 404.1520(g), 404.1560(c).

       Here, the ALJ found that Plaintiff had not engaged in substantial gainful activity from her

alleged onset date of September 3, 2013 through her date last insured of December 31, 2014. (R.



                                                 11
16). The ALJ identified the following severe impairments: lumbar degenerative disc disease,

history of microdiscectomy at L4-SI, type II diabetes mellitus, stage III chronic kidney disease,

status post excision of ganglion cyst of the left wrist, history of neuropathy, and history of blister

on her toe. (R. 16).

        At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. § 404, Subpart P, Appendix 1. (R. 18). The ALJ determined that, through the date last

insured, Plaintiff had the residual functional capacity to lift and/or carry, including upward pulling,

twenty pounds occasionally and ten pounds frequently; stand and/or walk with normal breaks for

six hours a day in an eight-hour workday; and sit with normal breaks for six hours in an eight-hour

workday. (R. 18). The ability to push and/or pull, including the operation of hand and/or foot

controls, was unlimited up to the lifting/carrying limits of 10 and 20 pounds. (Id.). She could

occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl. (Id.) She was restricted from

work on ladders, ropes, or scaffolds, and work around dangerous machinery or unprotected

heights. (Id.).

        At step four, the ALJ found Plaintiff capable of performing her past relevant work as a

bookkeeper and accounting technician, neither of which required work-related activities precluded

by her RFC, and was not disabled between her alleged onset date, September 3, 2013, and her DLI,

December 31, 2014. (R. 30-31).

        Alternatively, at step five, the ALJ found that other jobs exist in significant numbers in the

national economy that the claimant could also have performed, considering her age, education,

work experience, and RFC. (R. 31-32). 20 C.F.R. § 404.1569.




                                                  12
IV.        Plaintiff’s Argument for Remand or Reversal

           In this case, Plaintiff presents the following arguments:3,4 (1) the ALJ failed to properly

determine the date of disability pursuant to Social Security Ruling 83-20; (2) the ALJ failed to

accord proper weight to the treating physician, Dr. Rupen Joshi, and failed to show good cause

therefore; and (3) the finding that claimant can perform past work is not supported by substantial

evidence and is not in accordance with proper legal standards. The court addresses each argument,

in turn.

V.         Standard of Review

           The only relevant questions for this Court to decide are whether the record contains

substantial evidence to support the ALJ’s decision, see 42 U.S.C. § 405; Walden v. Schweiker, 672

F.2d 835, 838 (11th Cir. 1982), and whether the correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Chester v. Bowen, 92 F.2d 129, 131 (11th Cir. 1990).

Under 42 U.S.C. § 405(g), the Commissioner of Social Security’s findings are conclusive so long

as they are supported by “substantial evidence.” The district court may not reconsider the facts,

reweigh the evidence, or substitute its judgment for that of the Commissioner. Martin v. Sullivan,

894 F.2d 1520, 1529 (11th Cir. 1990). The reviewing court must review the record in its entirety

to determine whether the decision reached is reasonable and supported by substantial evidence. Id.


3
  Plaintiff also argues that the ALJ failed to properly consider her “excellent work history”; however, neither the
Eleventh Circuit nor the Social Security Rules requires the ALJ to consider excellent work history in the determination
of Plaintiff’s subjective complaints. See Dudley v. Berryhill, No. 4:17-CV-01424-AKK, 2019 WL 1281194, at *7
(N.D. Ala. Mar. 20, 2019).
4
  The Government, in its brief in support of the Commissioner’s decision, argues that substantial evidence supports
the ALJ’s evaluation of Plaintiff’s subjective complaints. (Def.’s Br., Doc. #10, at 14). Plaintiff never fully challenges
the ALJ’s evaluation of her subjective complaints in either her brief or her reply brief. “[A] legal claim or argument
that has not been briefed before the court is deemed abandoned and its merits will not be addressed.” Access Now, Inc.
v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). “[A]n appellant’s simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue and precludes our considering the issue[.]” Singh
v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009). Because Plaintiff’s briefs do not present adequate argument
on this issue, the court is under no obligation to consider it. See Morgan v. Soc. Sec. Admin., Comm'r, No. 4:17-CV-
01148-ACA, 2019 WL 1466259, at *3 (N.D. Ala. Apr. 3, 2019).

                                                           13
(citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)). Substantial evidence is

more than a mere scintilla but less than a preponderance of the evidence. Id. It is relevant evidence

that a reasonable person would accept as adequate to support the conclusion reached. Id. (citing

Bloodworth, 703 F.2d at 1239). Even if the evidence preponderates against the Commissioner’s

findings, the Commissioner’s factual findings must be affirmed if they are supported by substantial

evidence. Id. Despite the limited review of the ALJ’s findings, review does not automatically

prompt the court to affirm. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

VI.    Discussion

       A claimant bears the burden of proving she is disabled. See 20 C.F.R. § 404.1512 (2018);

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). For DIB, a claimant must prove that

her disability existed prior to the end of her insured status period; if the disability arose after

insured status is lost, a claimant will be denied disability. See Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005); 42 U.S.C. §§ 423(a)(1)(A), 423(c)(1); 20 C.F.R. §§ 404.130, 404.131. Here,

Plaintiff’s DIL ended on December 31, 2014. (R. 174). Therefore, she had the burden of proving

that she was disabled between her alleged onset date of September 3, 2013, and her DLI, December

31, 2014. Upon review of the record as a whole, the court concludes that Plaintiff has not met this

burden; rather, the court holds that the Commissioner’s decision is supported by substantial

evidence and is in accordance with applicable law. For this reason, as well as those explained in

more detail below, the Plaintiff’s arguments fail.




                                                 14
         A. The ALJ Was Not Required to Consult a Medical Expert in Establishing the
            Onset Date of Disability Under Social Security Ruling 83-20

         Plaintiff argues that the ALJ failed to comply with Social Security Ruling (SSR) 83-20,

1983 WL 31249 (S.S.A. 1983)5 because he did not obtain testimony from a medical expert to

determine the date that she became disabled. (Pl.’s Br., Doc. 9 at 42-47). However, SSR 83-20

does not apply to this case because, as the ALJ found, Plaintiff was not disabled during the relevant

period. (R. 32). See Caces v. Comm’r, 560 F. App’x 936, 938 (11th Cir. 2014).

         SSR 83-20 describes the procedure by which an ALJ should determine the onset date of a

disability. See 1983 WL 31249; Caces, 560 F. App’x at 938. According to the Eleventh Circuit,

the “plain language of SSR 83-20 indicates that it is applicable only after there has been a finding

of disability and it is then necessary to determine when the disability began.” Caces, 560 F. App’x

at 939 (emphasis added); accord Klawinski v. Comm’r, 391 F. App’x 772, 776 (11th Cir. 2010).

Judges of this court have likewise stated in clear terms that SSR 83-20 does not apply where

disability was not established. See Morgan v. Soc. Sec. Admin., Comm'r, No. 4:17-CV-01148-

ACA, at *2 (N.D. Ala. Apr. 3, 2019); Spurlock v. Colvin, No. 4:15-CV-330-LSC, 2016 WL

1580350, at *5 (N.D. Ala. Apr. 20, 2016); Shipman v. Colvin, No. 2:12-CV-1795-LSC, 2014 WL

4829535, at *8 (N.D. Ala. Sept. 29, 2014). Plaintiff openly acknowledges the Eleventh Circuit’s



5
  SSR 83-20 was rescinded and replaced on October 2, 2018 by SSR 18-01P, 2018 WL 4945639 (S.S.A. Oct. 2, 2018).
“Retroactivity is not favored in the law…and administrative rules will not be construed to have retroactive effect
unless their language requires this result.” Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988). The Eleventh
Circuit has declined to apply a regulation retroactively where it expressly provided an effective date, concluding that
there was no reason to specify an effective date if the provision was to be applied retroactively. Sierra Club v. Tenn.
Valley Auth., 430 F.3d 1337, 1351 (11th Cir. 2005). The text of SSR 18-01P includes an applicable date of October 2,
2018, stating, “We will apply this SSR to new applications filed on or after the applicable date of the SSR and to
claims that are pending on and after the applicable date. This means that we will use this SSR on and after its applicable
date, in any case in which we make a determination or decision. We expect that Federal courts will review our final
decisions using the rules that were in effect at the time we issued the decisions.” SSR 18-01P, 2018 WL 4945639
(S.S.A. Oct. 2, 2018) (emphasis added). SSR 18-01P does not apply retroactively because it has no language
suggesting, much less requiring, retroactive application. See Contreras-Zambrano v. Soc. Sec. Admin., Comm'r, 724
F. App'x 700, 704 (11th Cir. 2018). Because this claim was filed while SSR 83-20 was in effect, this court will review
the claim’s applicability under SSR 83-20.

                                                           15
position on this issue (Pl.’s Br., Doc. #9 at 42-43, 45), yet suggests this court follow the law from

other circuits. (Pl.’s Br., Doc. #9 at 43-44). That is a non-starter.

       This court will follow the Eleventh Circuit’s teachings and the well-reasoned decisions of

judges in this district. Because the ALJ did not find Plaintiff to be disabled, there was no need to

consult a medical expert to establish a disability onset date. Plaintiff’s argument fails.

       B. Substantial Evidence Supports the ALJ’s Decision to Give the Treating
          Physician’s Opinion Limited Weight

       Plaintiff next argues that the ALJ inappropriately discounted the opinion of Plaintiff’s

treating physician, Dr. Rupen Joshi. (Pl.’s Br., Doc. #9 at 47). The court disagrees. The ALJ

properly evaluated this opinion in accordance with applicable regulations and legal precedent, and

substantial evidence supports the ALJ’s findings and the decision to give this opinion little weight.

(R. 24-25).

       The testimony of a treating physician must be given substantial or considerable weight

unless “good cause” is shown to the contrary. MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th

Cir. 1986); Broughton v. Heckler, 776 F.2d 960, 961-62 (11th Cir. 1985). “Good cause” exists

when the: (1) treating physician's opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician's opinion was conclusory or inconsistent

with the doctor's own medical records. See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997); Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). The ALJ must clearly

articulate the reasons for giving less weight to the opinion of a treating physician, and the failure

to do so is reversible error. MacGregor, 786 F.2d at 1053.

       The ALJ may give the treating physician’s opinion controlling weight if the opinion is both

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record. See 20 C.F.R. § 404.1527(c)(2).

                                                  16
The Eleventh Circuit has declined to second-guess the ALJ’s assessment of the weight the treating

physician’s opinion deserves so long as the ALJ articulates a specific justification for it. See Hunter

v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (citing Moore v. Barnhart, 405

F.3d 1208, 1212 (11th Cir. 2005)). When the ALJ has articulated specific reasons for failing to

give the opinion of a treating physician controlling weight, and those reasons are supported by

substantial evidence, there is no reversible error. See Weekley v. Comm’r, 486 F. App’x 806, 808

(11th Cir. 2012) (citing Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005)).

       Here, the ALJ articulated specific reasons for giving limited weight to Dr. Joshi’s opinion

(R. 24-28), and substantial evidence supports those reasons. As the ALJ correctly noted, Dr. Joshi

filled out the checkbox and fill-in-the-blank form on November 30, 2015, eleven months after

Plaintiff’s DLI. (R. 24, 27, 552). Where the medical record contains a retrospective diagnosis --

that is, a physician's post-DLI opinion that the claimant suffered a disabling condition prior to the

DLI – such a diagnosis is not entitled to deference unless corroborated by pre-DLI medical

evidence. See Mason v. Comm'r, 430 F. App'x 830, 832 (11th Cir. 2011).

       The ALJ correctly found that Dr. Joshi’s opinion was conclusory and unsupported. (R. 25,

549-52). See Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (explaining there is good

cause to disregard a treating source opinion where the “opinion was conclusory or inconsistent

with the doctor’s own medical records”). As the ALJ noted, Dr. Joshi did not provide medical

records or objective medical evidence, from himself or from other physicians, in support of the

opinion he expressed on the form. (R. 25). See 20 C.F.R. § 404.1527(c)(3) (2018) (“The more a

medical source presents relevant evidence to support an opinion, particularly medical signs and

laboratory findings, the more weight [will be given] that opinion”). There is no evidence or




                                                  17
indication by the doctor himself of even having access to or review of the records of specialists

relevant to the period at issue when completing the form.

       The ALJ was also correct that Dr. Joshi’s opinion was inconsistent with the record

evidence, including his own treatment notes. (R. 26-27). An ALJ may discount a treating

physician’s opinion when it is inconsistent with the record evidence. See 20 C.F.R. §

404.1527(c)(2), (c)(4); Crawford v. Comm'r, 363 F.3d 1155, 1159 (11th Cir. 2004). Specifically,

as the ALJ explained, the severe limitations Dr. Joshi identified were inconsistent with the record

evidence showing small fiber neuropathy instead of peripheral neuropathy, steady gait, only trace

or no edema, normal strength in the upper and lower extremities, and intact circulation. (R. 24-27,

266, 307, 314, 318, 392, 395, 400, 403, 487, 513). Monofilament testing was abnormal, but

Plaintiff’s lower extremity sensation was otherwise intact. (R. 318, 387, 392, 400). Dr. Joshi’s

diagnosis of fibromyalgia as an impairment is inconsistent with the objective medical record and

a neurologist’s diagnosis during the period at issue. (R. 365, 487). Further, as the ALJ explained,

Dr. Joshi’s conclusory opinion was essentially an RFC statement, and the RFC finding is an issue

reserved to the Commissioner. (R. 25). See 20 C.F.R. § 404.1527(d).

       The ALJ clearly articulated the reasons for giving the treating physician’s opinion less

weight, and these reasons were supported by substantial evidence. The ALJ therefore had good

cause for discounting the treating physician’s opinion.

       C. Even if Plaintiff Had Not Abandoned Her Argument that Substantial Evidence
          Does Not Support the ALJ’s Determination that She Could Perform Past Work,
          the ALJ’s Findings are Supported by Substantial Evidence

       Plaintiff does not apply the facts of this case in making her argument that substantial

evidence does not support the ALJ’s determinations at steps four and five. At step four of the

sequential evaluation, the ALJ found Plaintiff capable of performing her past relevant work as a



                                                18
bookkeeper and accounting technician, neither of which required work-related activities precluded

by her RFC, and was not disabled between her alleged onset date, September 3, 2013, and her DLI,

December 31, 2014. (R. 30-32).

       Plaintiff argues the ALJ erred in finding she could perform her past work as a

cleaner/housekeeper, laundry worker, fast food worker, and cashier. (Pl.’s Br., Doc. #9 at 55). The

ALJ’s decision never refers to those jobs or Plaintiff’s ability to perform them, and there is no

evidence in the record that Plaintiff ever performed these jobs. (Id.). Plaintiff cites to Document

9a, page 22 (Pl.’s Br., Doc. #9 at 55), but there is no Document 9a in this record, nor does page 22

of the record indicate that Plaintiff could perform these jobs. Plaintiff then provides blockquotes

from a litany of cases, without ever applying the facts of this case to those rules. (Pl.’s Br., Doc.

#9 at 55-61). “[A] legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1330 (11th Cir. 2004). “[A]n appellant’s simply stating that an issue exists, without further

argument or discussion, constitutes abandonment of that issue and precludes our considering the

issue[.]” Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009). Because Plaintiff’s briefs

do not present adequate argument on this issue, the court is under no obligation to consider it. See

Morgan v. Soc. Sec. Admin., Comm'r, No. 4:17-CV-01148-ACA, 2019 WL 1466259, at *3 (N.D.

Ala. Apr. 3, 2019); Wood v. Berryhill, No. 4:18-CV-558-RDP, 2019 WL 3413785, at *6 n.3 (N.D.

Ala. July 29, 2019). Alternatively, after careful review, the court concludes that the ALJ’s

determination that the Plaintiff is not disabled is supported by substantial evidence and the proper

legal standards were applied in reaching this determination.




                                                 19
VII.   Conclusion

       The Commissioner’s final decision is therefore due to be affirmed. A separate order in

accordance with this memorandum decision will be entered.

       DONE and ORDERED this August 14, 2019.



                                          _________________________________
                                          R. DAVID PROCTOR
                                          UNITED STATES DISTRICT JUDGE




                                             20
